PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kyverna Therapeutics, Inc.
Application No. 17/552,841
Filed: December 16, 2021
For: A METHOD FOR TREATING DISEASE USING FOXP3+CD4+ T CELLS
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petitions filed, August 5, 2022, for expedite consideration under 37 CFR 1.182 on the petition filed July 14, 2022 under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application.

The petition under 37 CFR 1.182 is hereby GRANTED.  The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

This application became abandoned for failure to timely file the inventor' s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor' s Oath or Declaration (Notice) mailed June 27, 2022. The issue fee was timely paid on June 27 2022.  Accordingly, the application became abandoned on June 28, 2022.  A Notice of Abandonment was mailed July 13, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed Declaration under 37 CFR 1.63 for Inventor Lih-Yun Hsu, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

 
/LASHAWN MARKS/
Paralegal Specialist, OPET